Appeal by petitioners from a judgment of the Supreme *978Court, Kings County (Alfano, J.), dated September 1, 1982, which dismissed the proceeding to invalidate a certain designating petition. Judgment affirmed, without costs or disbursements. Petitioners challenge the designating petition of respondent Reuven Simons, a candidate for Republican State Committeeman in the 55th Assembly District, upon the ground that he allegedly does not reside at 1703 President Street, Brooklyn, New York, the address indicated upon his voter registration card and on his designating petition. We affirm Special Term’s finding that Simons sublets a bedroom that is physically a part of Jacob Riech’s apartment located at 1703 President Street. In any event, there has been no showing herein of any intention on the part of the candidate or of those who solicited signatures on his behalf to mislead or confuse (cf. Matter of Ferris v Sadowski, 45 NY2d 815)-. Weinstein, J. P., Brown, Rubin and Boyers, JJ., concur.